DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Applicant's election with traverse of Group in the reply filed on 09/13/2021 is acknowledged.  The traversal is on the ground(s) that "Examiner does not have a serious burden in examining all claims on file in one application and there is no need to insist upon restriction and all claims on file should be examined on the merits. It is also noted for the record that the instant patent application is based on an international PCT application, whereby during the examination of this international patent application, the unity of the invention was not disputed." 
This is not found persuasive because as stated in the prior office action, US'222 teaches a steel strip which reads on the instant technical feature therefore making the instant technical feature not a special technical feature as it does not make a contribution over the prior art. In addition, there is a serious search burden since if the Applicant had elected a steel strip, the search would have been limited to the steel strip with the required features regardless of how the steel strip was made whereas instant method requires specific steps with temperature and rate requirements.
Moreover, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), b) The prior art applicable to one invention would not likely be applicable to another invention. and c) The .
The requirement is still deemed proper and is therefore made FINAL.
Claims 50-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a) phrases which can be implied, such as, “The invention relates” and b) legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 42 is objected to because of the following informalities:  The term "in wt.%" should not be in parentheses as it represents required units of measurement for the constituent elements..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 42-49, the phrases "typical" and “related” in claim 42 with respect to the phrase “typical steel-associated, smelting-related impurities” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by the phrases "typical" and “related”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claims 43-49 are dependents of claim 42 and also indefinite as they do not resolve the above issue.
Regarding claims 42-49, claim 42 first requires “hot-rolling the pre-strip into a steel strip with a hot strip thickness to be achieved;” and then requires “proceeding from a previously fixed slab thickness and a previously selected pre-strip having a defined but variable thickness, hot-
Regarding claims 42-49, claim 42 requires “wherein the total content of Mn-Si+Cr is ≥1.750 wt. % to ≤2.250 wt. % with regard to a processing window which is as wide as possible during annealing of cold strips of this steel”. It is unclear what is meant by “with regard to a processing window which is as wide as possible during annealing of cold strips of this steel” or how to attain this. Does this simply mean when “the total content of Mn-Si+Cr is ≥1.750 wt. % to ≤2.250 wt. %”, it results in a wide processing window during subsequent annealing of cold strips? Claims 43-49 are dependents of claim 42 and also indefinite as they do not resolve the above issue.
Regarding Claims 42-49, claim 42 recites the term “approximately” with respect to the temperatures and cooling rates. The term “approximately” according to Merriam-Webster dictionary means “used to indicate that a stated number, amount, or value is an approximation” and has the synonyms such as “about: or “around”. MPEP 2173.05 provides that “In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).” However, there is no disclosure about the measurement techniques or the measurement error associated with the term “about” thereby making it unclear to determine the range of the constituent elements resulting in the claims not clearly setting forth the metes and bounds of the patent protection desired. Claims 43-49 are dependents of the above claim and thereby also indefinite.
Claim 42 recites the limitation "the annealed steel strip" in the first line of the last three paragraphs that commence with the phrase “cooling the annealed steel strip”.  There is insufficient antecedent basis for this limitation in the claim. Claims 43-49 are dependents of the above claim and thereby also indefinite.
Regarding claim 43-44, claim 43 requires “The method of claim 42, wherein the cold strip is continuously annealed.” However, claim 42 recites “cold-rolling the hot strip into a cold strip with an end thickness to be achieved, heating the steel strip cold-rolled to the end thickness during the continuous annealing to an annealing temperature in a range of approximately 700 to 950° C. to produce a required multi-phase microstructure;”. Therefore, it is unclear whether the instant claim is requiring an additional “continuous annealing” step or whether if it refers to the same “continuous annealing” step of claim 42.  Claim 44 depends on claim 43 and thereby also indefinite.
Regarding claim 44, claim 44 requires “44. The method of claim 43, wherein, proceeding from a selected hot strip having a specific thickness or selected hot strips having different thicknesses, cold strips with degrees of thinning by cold-rolling of 10% to 70% are produced with the end thickness to be achieved.” Instant claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is unclear what is 
Claim 45-46 recites the limitation "the " (claims 45 and 46) and “the dew point” (claim 46) in the last line of the claims.  There is insufficient antecedent basis for this limitation in the claim. Although claim 42 recites “a melting bath” in the last two paragraphs of the claim, they are required to be satisfied since the claim itself can be satisfied via the 1st cooling recitation (the first of three cooling paragraphs). Therefore, instant recitations lack antecedent basis. In addition, it is also unclear if these claims apply only if the second or third cooling steps of claim 42 is satisfied as the instant claims do not explicitly recite it.
Claim 49 recites the limitation "the " in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 43 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 43, claim 43 requires “The method of claim 42, wherein the cold strip is continuously annealed.” However, claim 42 recites “cold-rolling the hot strip into a cold strip with an end thickness to be achieved, heating the steel strip cold-rolled to the end thickness during the continuous annealing to an annealing temperature in a range of approximately 700 to 950° C. to produce a required multi-phase microstructure”. This means that the cold rolled strip is already continuously annealed therefore instant claim fail to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/078644 A1 via its US English equivalent US 2019/0316222 A1 of Schulz (.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
≥ 0.075 to ≤ 0.115
C ≥0.075 to ≤0.115
Si
≥ 0.400 to ≤ 0.500
Si ≥0.400 to ≤0.500
Mn
≥ 1.900 to ≤ 2.350
Mn≥1.900 to ≤2.350; 
Cr
≥ 0.250 to ≤ 0.400
Cr≥0.200 to ≤0.500; 
Al
≥ 0.010 to ≤ 0.060
Al≥0.005 to ≤0.060; 
N
≥ 0.0020 to ≤ 0.0120
N≥0.0020 to ≤0.0120; 
P
≤ 0.020
P < 0.1 
S
≤ 0.0020
S≤0.0030; 
Ti
Ti ≥0.005 to ≤ 0.060
Ti≥0.005 to ≤0.060; 
Nb
Nb ≥0.005 to ≤ 0.060
Nb≥0.005 to ≤0.060;
V
V ≥0.005 to ≤ 0.020
not necessary, limited to unavoidable amounts
B
B ≥ 0.0005 to ≤ 0.0010
B≥0.0005 to ≤0.0030; 
Mo
Mo ≥0.200 to ≤ 0.300
Mo≥0.200 to ≤0.300; 
Ca
Ca ≥ 0.0010 to ≤ 0.0060
Ca≥0.0005 to ≤0.0060; 
Cu
Cu ≤ 0.050
Cu≤0.050; 
Ni
Ni ≤ 0.050
Ni≤0.050
Sn
Sn ≤ 0.040
-
H
H ≤ 0.0010
-
Fe + impurities
Balance
Balance







Regarding claim 42, WO 2016/078644 A1 via its US English equivalent US 2019/0316222 A1 of Schulz (. US'222 teaches [0001] “high-strength, air-hardenable, multi-phase steel with excellent processing properties”, {abstract} “ultra-high-strength air-hardenable multiphase steel having minimal tensile strengths in a non air hardened state of 950 MPa and excellent processing properties, and a method of making it, wherein the claimed ranges of the constituent elements (See V, Sn, H below) of the instant alloy of the instant claims overlap or lie inside {abstract, claims 38-60, [0063]-[0078], [0099]-[0184]} the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding V as claimed in the instant claims, US'222 teaches “[0082]As a result of the possibility, described in the process claims 24 and 25, of hot dip refinement (for example, hot-dip galvanizing) of steel strips made from the steel according to the invention with high silicon contents of up to 0.500%, an addition of vanadium can be dispensed with to ensure the tempering resistance.” “[0165] Vanadium (V): Since the addition of vanadium is not necessary in the present alloying concept, the content of vanadium is limited to unavoidable amounts of steel.” Since the instant claim requires “V ≥0.005 to ≤ 0.020” includes values such as “0.005” which one skilled in the art considers to be in the level of unavoidable impurities, the vanadium of the prior art reads on the instant limitation. In the alternative, the prior art teaches that V can be added to ensure tempering resistance and shows functional equivalents to other elements such as Ti and Nb [0119], [0055]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add V in similar proportion as Ti and Nb to [0055] enhance strength, [0082] enhance tempering resistance and [0119] to form special carbides to provide improved properties for the steel. 
Regarding H, US'222 teaches “[0101] Hydrogen (H) is the only element that can diffuse through the iron lattice without generating lattice strains. As a result hydrogen is relatively mobile in the iron lattice and can be absorbed relatively easily during the processing of the steel. Hydrogen can only be absorbed into the iron lattice in atomic (ionic) form. [0102] Hydrogen is highly embrittling and diffuses preferentially to energetically favorable sites (defects, grain boundaries, etc.). hereby defects function as hydrogen traps and can significantly increase the 
Regarding Sn, the prior art does not require its presence and therefore reads on the instant claimed limitation.
Regarding the limitation of “wherein the total content of Mn-Si+Cr is ≥1.750 wt. % to ≤2.250 wt. % with regard to a processing window which is as wide as possible during annealing of cold strips of this steel”, US'222 teaches in weight%, Mn≥1.900 to ≤2.350, Cr≥0.200 to ≤0.500 and Si≥0.400 to ≤0.500 which means that the range of Mn-Si+Cr in US'222 is 1.7 – 2.35 weight% thereby meeting the claimed limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the method claim limitations, US'222 teaches [0019], [0060], [0083], [0188] “multi-phase steels” and a strip made from varying strip thicknesses ( up to 1.00 mm, 1.00 to 2.00 mm and over 2.00 mm) wherein the strip is [0204] hot-rolled, cold rolled, {claim 60} and during the continuous annealing heating the cold-rolled or hot-rolled steel strip to a temperature in the range from about 700 to 950° C (which would naturally flow the claimed multiphase structure), cooling the annealed steel strip from the annealing temperature to a first intermediate temperature of about 300 to 500° C. with a cooling rate of between about 15 and 100° C./s; and after the cooling to the intermediate temperature treating the steel strip as set forth under a) or 
It is noted that the prior art does not explicitly teach of the limitation “proceeding from a previously fixed slab thickness and a previously selected pre-strip having a defined but variable thickness, hot-rolling hot strips with a same thickness with a degree of thinning by rolling of 72% to 87% with end thickness to be achieved” as claimed in the instant claim. Nevertheless, the prior art teaches of hot rolling to the desired thickness and shows various thickness in Examples [0221]-[0240]. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the needed ratio of rolling including the claimed range to attain the desired thickness of the steel at the end of hot rolling. In addition, merely changing the shape/size/proportion of a prior art product would not be sufficient to distinguish from that prior art product as it has been held that changing the shape/size/proportion would require only ordinary skill in the art and hence are considered routine expedients. See MPEP § 2144.04 (IV).

Regarding claim 43, the prior art teaches its steel being continuously annealed {[0033]-[0035], claim 60} thereby reading on the instant limitations.

Regarding claim 44, the prior art teaches “degrees of cold rolling between 10 to 40% per cold rolling pass can be used” thereby meeting the instant limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 45, claim 63 of the prior art teaches of the instant limitations.

Regarding claim 46, claim 64 of the prior art teaches of the instant limitations.

Regarding claim 47, the prior art teaches [0195] “FIG. 2: Time-temperature profile (schematic) of the process steps of hot-rolling and cold-rolling (optional) and continuous annealing, component manufacturing, heat treatment (air hardening) and tempering (optional) exemplary for the steel according to the invention” {claim 66} “The method of claim 60, further comprising after the heating and cooling steps skin-passing the steel strip.” thereby reading on the temper-rolling of the instant claim.

Regarding claim 48, the prior art teaches “[0091] The steel strip according to the invention can be produced as a cold and hot strip as well as a cold re-rolled hot strip by means of a hot-galvanizing line or a pure continuous annealing line in the skin passed and non skin passed state, in the stretch-bent and non-stretch-bent state and also in the heat-treated (over-aged) state.” {[0187] claim 67} “The method of claim 60, further comprising after the heating and cooling steps stretch leveling the steel strip.” thereby reading on the instant limitation. 

Regarding claim 49, the prior art teaches “[0030] High-strength and ultra-high-strength multi-phase steels are used, inter alia, in structural, chassis and crash-relevant components, as sheet metal plates, tailored blanks as well as as flexible cold rolled strips, so-called TRB®s or tailored strips. [0031] The Tailor Rolled Blank lightweight technology (TRB®) enables a significant weight reduction by means of a load-adapted sheet thickness over the component 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733